DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 10/21/2021. The examiner acknowledges the amendments to claims 1, 11, 17, and 22. Claims 20-27 are withdrawn. Claims 1-19 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments, see pg 7, filed 10/21/2021, with respect to the objection of claim 1, the objection to the drawings, USC 112(a) rejection of claim 4, and USC 112(b) rejections of claims 12-13 and 17 have been fully considered and are persuasive.  The objection of claim 1, the objection to the drawings, USC 112(a) rejection of claim 4, and USC 112(b) rejections of claims 12-13 and 17 have been withdrawn. 
Applicant’s arguments, see pg 8, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1-3, 5-7, 12, 17, and 19 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20100183044 A1 to Tanaka.
Applicant's arguments on pg 9, starting at para 1 regarding Nakagawa’s substrate not being analogous to a printed circuit board (PCB) because it is in contact with the body have been fully considered but they are not persuasive.
PCB is not in contact with the body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the sensor substrate 22 is not in fact in direct contact with the human body, but is in fact spaced and physically separated from the human body by the main substrate 21, as shown in Fig. 10 and described in [0095].
Applicant's arguments on pg 9, starting at para 2 regarding the sensor sleeve have been fully considered but they are not persuasive. Applicant asserts the “sensor sleeve” of Nakagawa is not analogous to the claimed sensor sleeve because the claimed sensor sleeve is configured to conduct heat from the body to the outside, forming a thermal increasing reproducibility of the heat flux measurements and avoiding continuous calibration of the system. Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed sensor sleeve is configured to conduct heat from the body to the outside, forming a thermal increasing reproducibility of the heat flux measurements and avoiding continuous calibration of the system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/078538 to Stivoric, et al. (cited in previous Office Action, hereinafter Stivoric) in view of US 20100183044 A1 to Tanaka and US 20160313193 A1 to Nakagawa, et al. (cited in previous Office Action, hereinafter Nakagawa).
Regarding claim 1, Stivoric teaches a sensor unit for determining the core body temperature by means of measured values which can be determined outside the body on a 
wherein the sensor unit comprises at least one monolithic heat flow sensor in the form of a sandwich-like structure consisting of multiple materials (page 28, lines 11-15 - the " micro-foil heat flux sensor" cited there is both monolithic and constructed of multiple layers of different materials), and the at least one temperature sensor (thermistor, pg 39, ln 24-32),
the sensors are connectable to an analog/digital converter and a microcontroller via cables or printed conductor traces (page 10, lines 1-4; page 28, lines 29-33 and page 31, lines 1-3 and 19-22), the electronic components are connectable by means of connecting cables or printed conductor traces to an electronics unit of a portable computer system (page 11, lines 2-5).
However, Stivoric does not teach the heat flow sensor and at least one temperature sensor are soldered, spaced apart from one another on the at least one printed circuit board, and
The at least one printed circuit board, with electronic components arranged thereon, are at least partially surrounded by a sensor unit sleeve.
Tanaka teaches a structure similar to a heat flow sensor (thermistor 25) and at least one temperature sensor (ambient temperature sensor 26) are soldered, spaced apart from one another onto a printed circuit board (246) ([0023, 0058, 0072-0073], thermistor 25 and ambient temperature sensor 26 are soldered to PCB 246) (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric to have the heat flow sensor and at least one temperature sensor are soldered, spaced apart from one another, onto the at least one printed circuit board, because having an ambient temperature arranged at a position from a main element configured to 
Nakagawa teaches at least one structure analogous to a printed circuit board (sensor substrate 22) [0054, 0063, 0095], with electronic components arranged thereon (comprising 30, 40, and 41) [0053] (Fig 10), are at least partially surrounded by a sensor unit sleeve (comprising main substrate 21 and housing 50b) [0042, 0096] (Fig 10).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric to have the at least one printed circuit board, with electronic components arranged thereon, are at least partially surrounded by a sensor unit sleeve, because such an arrangement would stabilize the outputs from the heat flow sensor and temperature sensor, as recognized by Nakagawa [0056].

Regarding claim 2, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 1, however Stivoric in view of Tanaka and Nakagawa do not explicitly teach the sensor unit comprises two printed circuit boards, and the at least one heat flow sensor and the at least one temperature sensor are arranged on different printed circuit boards that are spatially separated.
However, such an arrangement appears to be an aesthetic design choice, which has no apparent recognized significant improvement on the critical functions of the device at the time the disclosure of the invention was filed. Therefore, this aesthetic design change is insufficient to differentiate the claim over the prior art of record (MPEP 2144.04).


Nakagawa teaches the at least one printed circuit board (sensor substrate 22) remains at least partially free of the sensor unit sleeve (Fig 1 shows sensor substrate 22 sticking partially outside of the enclosure formed by 21 and 50) [0095-0096].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric to have the at least one printed circuit board with the temperature sensor remains at least partially free of the sensor unit sleeve, because such an arrangement would stabilize the outputs from the heat flow sensor and temperature sensor, as recognized by Nakagawa [0056].

Regarding claim 5, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 1, however Stivoric does not teach the sensor unit and/or the at least one printed circuit board is completely encased by the sensor unit sleeve.
Nakagawa teaches a sensor unit (comprising sensors 30 and 41) and/or the at least one printed circuit board is completely encased by the sensor unit sleeve (comprising main substrate 21 and housing 50b) [0042, 0053, 0096] (Fig 10).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric to have the sensor unit and/or the at least one printed circuit board is completely encased by the sensor unit sleeve, because such an arrangement would stabilize the outputs from the heat flow sensor and temperature sensor, as recognized by Nakagawa [0056].

Regarding claim 6, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 1, and Stivoric further teaches an analogue-to-digital converter is arranged directly attached onto the at least one printed circuit board [pg 10, ln 1-10; pg 28, ln 29-34].

Regarding claim 7, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 6, and Stivoric further teaches a microcontroller and a read-out/storage unit are arranged attached onto the at least one printed circuit board [pg 10, ln 1-10 and 18-25; pg 28, ln 29-34].

Regarding claim 12, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 1, and Stivoric further teaches the at least one monolithic heat flow sensor (page 28, lines 11-15), the at least one temperature sensor, the analogue-to-digital converter [pg 10, ln 1-10], the microcontroller [pg 10, ln 1-10], the thermal insulator, and or/ the thermal capacitance, packaged in an integrated circuit [pg 10, ln 1-10], are attached onto one side of the at least one printed circuit board [pg 10, ln 1-10 and 18-25; pg 28, ln 29-34].

Regarding claim 17, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 1, however Stivoric does not teach the senor unit sleeve, or a metal rod (M) arranged on the printed circuit board, protrudes from the side of the printed circuit board opposite the skin contact side, and particularly preferably extends up to the wall of the housing.
Nakagawa teaches the sensor unit sleeve, or a metal rod (M) (high thermal conductivity member (37) can be formed from aluminum) arranged on the printed circuit board ([0098], member (37) is arranged on heat flux sensor (30) of board (22)) (Fig 10), protrudes from the side 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric to have the senor unit sleeve, or a metal rod (M) arranged on the printed circuit board, protrudes from the side of the printed circuit board opposite the skin contact side, and particularly preferably extends up to the wall of the housing, because doing so would create a highly conductive thermal connection in order to radiate excess heat, as recognized by Nakagawa [0021].

Regarding claim 19, Stivoric in view of Tanaka and Nakagawa teach all the limitations of the sensor unit of claim 1, and Stivoric further teaches a portable computer system (page 11, lines 2-5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Tanaka and Nakagawa as applied to claim 1 above, and further in view of US 20060056487 A1 to Kuroda, et al. (cited in previous Office Action, hereinafter Kuroda).
Regarding claim 4, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 1, however they do not teach the at least one monolithic heat flow sensor and the at least one temperature sensor are soldered layered on top of one another, onto the same side of the at least one printed circuit board.
Kuroda teaches at least one monolithic heat flow sensor (comprising 31A and 32A) and at least one temperature sensor (33A) are layered on top of one another [0023-0028].
.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Tanaka and Nakagawa as applied to claim 1 above, and further in view of US 20100121217 A1 to Padiy, et al. (cited in previous Office Action, hereinafter Padiy).
Regarding claim 8, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 1, however Stivoric in view of Tanaka and Nakagawa do not teach two heat flow sensors are soldered onto the same side of the at least one printed circuit board, spaced apart from one another in the longitudinal direction, and a thermal insulator is arranged on the side of the printed circuit board that is free of heat flow sensors, at the height of the first heat flow sensor in the longitudinal direction, such that a first heat flow can be measured through the thermal insulator and the first heat flow sensor and a second heat flow can be measured through the second heat flow sensor. 
Padiy teaches two heat flow sensors (8-1a and 8-2a) are soldered onto the same side of at least one printed circuit board (3) [0043-0044] (Fig 1), spaced apart from one another in the longitudinal direction [0044] (Fig 1), and a thermal insulator (5) is arranged on the side of the printed circuit board that is free of heat flow sensors [0044-0045] (Fig 1), at the height of the first heat flow sensor (8-1a) in the longitudinal direction [0043-0044] (Fig 1), such that a first 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric in view of Tanaka and Nakagawa to have two heat flow sensors are soldered onto the same side of the at least one printed circuit board, spaced apart from one another in the longitudinal direction, and a thermal insulator is arranged on the side of the printed circuit board that is free of heat flow sensors, at the height of the first heat flow sensor in the longitudinal direction, such that a first heat flow can be measured through the thermal insulator and the first heat flow sensor and a second heat flow can be measured through the second heat flow sensor, because doing so would help improve the accuracy of the measurements, as recognized by Padiy [0011].

Regarding claim 9, Stivoric in view of Tanaka and Nakagawa teach all the limitation of claim 1, however Stivoric in view of Tanaka and Nakagawa do not teach two heat flow sensors are soldered onto the same side of the at least one printed circuit board, spaced apart from one another in the longitudinal direction, and a thermal capacitance is arranged on the side of the printed circuit board that is free of heat flow sensors, at the height of the first heat flow sensor in the longitudinal direction, such that a first heat flow can be measured through the thermal capacitance, and the first heat flow sensor and a second heat flow can be measured through the second heat flow sensor. 
Padiy teaches two heat flow sensors (8-1a and 8-2a) are soldered onto the same side of at least one printed circuit board (3) [0043-0044] (Fig 1), spaced apart from one another in the 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric in view of Tanaka and Nakagawa to have two heat flow sensors are soldered onto the same side of the at least one printed circuit board, spaced apart from one another in the longitudinal direction, and a thermal capacitance is arranged on the side of the printed circuit board that is free of heat flow sensors, at the height of the first heat flow sensor in the longitudinal direction, such that a first heat flow can be measured through the thermal capacitance and the first heat flow sensor and a second heat flow can be measured through the second heat flow sensor, because doing so would help improve the accuracy of the measurements, as recognized by Padiy [0011].

Regarding claim 10, Stivoric in view of Tanaka and Nakagawa teach all the limitation of claim 1, however Stivoric in view of Tanaka and Nakagawa do not teach on the side of the at least one printed circuit board that is free of heat flow sensors a metal plate is arranged so as to be extensively in contact with a thermal insulator, and/or a thermal capacitance, and/or a block made form a thermally conductive material, and/or a block made from a thermally conductive material, and/or a part of the senor unit sleeve.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric in view of Tanaka and Nakagawa to have on the side of the at least one printed circuit board that is free of heat flow sensors a metal plate is arranged so as to be extensively in contact with a thermal insulator, and/or a thermal capacitance, and/or a block made form a thermally conductive material, and/or a block made from a thermally conductive material, and/or a part of the senor unit sleeve, because doing so would help improve the accuracy of the measurements, as recognized by Padiy [0011].

Regarding claim 13, Stivoric in view of Tanaka and Nakagawa teach all the limitation of claim 1, however Stivoric in view of Tanaka and Nakagawa do not teach the sensor unit housing is mechanically flexible, and the thermal conductivity should lie between 0.3 and 10 W/mK, that is to say, it is particularly preferably manufactured from a thermally conductive silicone.
Padiy teaches a sensor unit housing (member) is mechanically flexible [0021-0022], and the thermal conductivity should lie between 0.3 and 10 W/mK ([0024], 1 W/mK falls within the claimed range), preferably between 0.8 and 3 W/mK ([0024], 1 W/mK falls within the claimed range), that is to say, it is particularly preferably manufactured from a thermally conductive silicone (Examiner’s note: the term “preferably” is interpreted to render the limitation “manufactured from a thermally conductive silicone” as an optional limitation (MPEP 2143.03)).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Tanaka and Nakagawa, in further of Padiy as applied to claim 8 above, and still further in view of US 20120165759 A1 to Rogers, et al. (cited in previous Office Action, hereinafter Rogers).
Regarding claim 14, Stivoric in view of Tanaka and Nakagawa, in further view of Padiy teach all the limitations of claim 8, however they do not teach the material of the thermal insulator has a thermal conductivity <lambda> of between 0.01 W/(m*K) and 0.1 W/(m*K), and is a polymer, in particular ethylene-propylene-diene rubber (EPDM), or polypropylene.
Rogers teaches the material of a thermal insulator has a thermal conductivity <lambda> of between 0.01 W/(m*K) and 0.1 W/(m*K) [0219], and is a polymer [0054, 0162], in particular ethylene-propylene-diene rubber (EPDM), or polypropylene [0162].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric in view of Tanaka and Nakagawa, in further view of Padiy to have the material of the thermal insulator has a thermal conductivity <lambda> of between 0.01 W/(m*K) and 0.1 W/(m*K), and is a polymer, in particular ethylene-propylene-diene rubber (EPDM), or polypropylene, because doing so would have the predictable result of making the insulator a useful thermal barrier, as recognized by Rogers [0219].

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Tanaka and Nakagawa as applied to claim 1 above, and further in view of US 20150257652 A1 to Van Duren (cited in previous Office Action).
Regarding claim 15, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 1, however they do not teach the cross-sectional area of the at least one printed circuit board is at least partially circular, and the strip conductors are guided at least partially along circular lines to the centre of the at least one printed circuit board, wherein the soldering surfaces of the at least one heat flow sensor and of the at least one temperature sensor are located in the centre of the at least one printed circuit board.
Van Duren teaches the cross-sectional area of at least one printed circuit board (601) is at least partially circular [0042] (Fig 11A), and strip conductors are guided at least partially along circular lines to the centre (615) of the at least one printed circuit board [0042] (Fig 11A), wherein the soldering surfaces of at least one heat flow sensor (607) and of the at least one temperature sensor (608) are located in the centre of the at least one printed circuit board ([0041-0042], heat flux/temperature sensors 607 and 608 are attached to the center 615 of partially circular circuit board 601) (Fig 11A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric in view of Tanaka and Nakagawa to have the cross-sectional area of the at least one printed circuit board is at least partially circular, and the strip conductors are guided at least partially along circular lines to the centre of the at least one printed circuit board, wherein the soldering surfaces of the at least one heat flow sensor and of the at least one temperature sensor are located in the centre of the at least one printed circuit board, 

Regarding claim 16, Stivoric in view of Tanaka and Nakagawa, in further view of Van Duren teach all the limitations of claim 15, however Stivoric in view of Tanaka and Nakagawa do not teach the centre of the at least one printed circuit board is surrounded by cavities, wherein the cavities are executed as kidney shapes.
Van Duren teaches the centre (615) of the at least one printed circuit board (601) is surrounded by cavities (606) [0042] (Fig 11A), wherein the cavities are executed as kidney shapes [0042] (Fig 11A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric in view of Tanaka and Nakagawa to have the centre of the at least one printed circuit board is surrounded by cavities, wherein the cavities are executed as kidney shapes, because doing so would help reduce the size and mass of a deep temperature probe (DTT), as recognized by Van Duren [0009].

Regarding claim 18, Stivoric in view of Tanaka and Nakagawa teach all the limitations of claim 1, however they do not teach a thermal insulator, and/or a thermal capacitance, is arranged extending within the circuit board and is formed by an insulating layer inclusion, preferably an air pocket, and/or by thermovias.
Van Duren teaches a thermal insulator ([0042], die cut section (606) is thermally insulating relative to substrate 601, because open spaces have lower molecule density than solid objects) (Fig 11A), and/or a thermal capacitance, is arranged extending within the circuit board 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stivoric in view of Tanaka and Nakagawa to have a thermal insulator, and/or a thermal capacitance, is arranged extending within the circuit board and is formed by an insulating layer inclusion, preferably an air pocket, and/or by thermovias, because doing so would help reduce the size and mass of a deep temperature probe (DTT), as recognized by Van Duren [0009].

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 11 describes a specific arrangement of a heat flow sensor, a thermal insulator, and a temperature sensor arranged on one side of a circuit board, and a second temperature sensor located on an opposite side of the circuit board under the thermal insulator.
The closes prior art of record, Padiy, shows temperature sensors 8-1a and b and 8-2a and b with thermal insulators 4 and 6 disposed between them, however it does not teach the aforementioned circuit board arrangement.
Applicant may incorporate claim 11 into the independent claims to expedite allowance, and/or cancel the non-elected independent claims. Furthermore, claims 2, 4 and 8-10 appear to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130098150 A1 is mentioned because it discloses a pair of thermistors sensors soldered, spaced apart from each other on a PCB, configured to measure the temperature of a flowing fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791